      Case 5:20-cv-00634 Document 1 Filed 09/24/20 Page 1 of 5 PageID #: 1




                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                               BECKLEY DIVISION

SELMA LONG,
    Plaintiff,
                                                                                5:20-cv-00634
v.                                                                   ------------------------------------
                                                                      Civ. Action No. 20-C-238B

CRACKER BARREL OLD COUNTRY STORE, INC.
    Defendant.

                                    NOTICE OF REMOVAL

       Defendant Cracker Barrel Old Country Store, Inc. (“Cracker Barrel”), by and through its

undersigned counsel, hereby removes the above-captioned case from the Circuit Court of Raleigh

County, West Virginia, in which it is now pending, to the United States District Court for the

Southern District of West Virginia, Beckley Division, under 28 U.S.C. §§ 1332, 1441 and 1446.

As shown below, this Court has original jurisdiction over this matter pursuant to diversity

jurisdiction under 28 U.S.C. §1332(a); venue is proper; removal is timely; the action is between

citizens of different states; and the amount in controversy exceeds $75,000.00, exclusive of interest

and costs.

       As grounds for removal, Cracker Barrel states the following:

                                        INTRODUCTION

       1.      On June 24, 2020, Plaintiff commenced this action in the Circuit Court of Raleigh

County, West Virginia by filing a complaint and naming as the Defendant, Cracker Barrel Country

Store, Inc. The state court action is styled Selma Long v. Cracker Barrel Old Country Store, Case

No. 20-C-238-B. See Pl’s Compl., attached as Exhibit A.

       2.       Service was affected upon Cracker Barrel via the West Virginia Secretary of State

on August 28, 2020.
      Case 5:20-cv-00634 Document 1 Filed 09/24/20 Page 2 of 5 PageID #: 2




       3.       This Notice of Removal is filed pursuant to 28 U.S.C. §§1441 and 1446 on behalf

of Defendant Cracker Barrel. This Court has jurisdiction over this matter under 28 U.S.C. § 1332

because the parties are of diverse citizenship and the amount in controversy exceeds the sum of

$75,000.00, exclusive of interests and costs.

                                        THE COMPLAINT

       4.       Plaintiff’s Complaint alleges one count of negligence/gross negligence arising out

of injuries Plaintiff sustained while visiting the Cracker Barrel store located in Beckley, West

Virginia, on or about June 28, 2018.

       5.       The lone count of Plaintiff’s Complaint alleges that Cracker Barrel breached the

duty of care owed to Plaintiff by failing to maintain a reasonably safe premises for patrons. (Pl.’s

Compl. ¶ 14).

       6.       As a result of this incident, Plaintiff claims that she has suffered “past, present and

future physical pain and suffering, inconvenience and the loss of the enjoyment of life.” (Pl.’s

Compl. ¶ 18).

       7.       Plaintiff demands relief in the form of compensatory damages, past and future

medical expenses, general damages for pain and suffering as well as punitive damages, attorney’s

fees and any other damages in an amount sufficient to compensate her for her loses. (Pl.’s Compl.

¶ 20-25).

                                  GROUNDS FOR REMOVAL

   A. DIVERSITY OF CITIZENSHIP

       8.       Plaintiff is a resident of Raleigh County, West Virginia. (Pl.’s Compl. ¶ 1).

       9.       Defendant Cracker Barrel is a publicly traded corporation organized under the laws

of Tennessee with its principal place of business in Lebanon, Tennessee. For purposes of diversity



                                                  2
      Case 5:20-cv-00634 Document 1 Filed 09/24/20 Page 3 of 5 PageID #: 3




jurisdiction, a corporation is deemed to be a citizen in the state in which it is incorporated and the

state where it has its principal place of business. Hoschar v. Appalachian Power Co., 739 F.3d

163, 170 (4th Cir. 2014) (quoting 28 U.S.C. § 1332(c)(1)).

       10.      Therefore, diversity of citizenship exists between Plaintiff and Cracker Barrel

because Plaintiff is a citizen of a state different from any defendant. 28 U.S.C. § 1332(d)(2)(A).

   B. AMOUNT IN CONTROVERSY

       11.      Plaintiff seeks damages for incurred past and present medical costs which total

$223,288.78. (Pl.’s Compl. ¶ 19). In addition to these damages, Plaintiff seeks punitive and

compensatory damages for pain and suffering as well as attorneys’ fees and costs.

       12.       Plaintiff’s damages exceed the $75,000.00 threshold established under 28 U.S.C.

§ 1332.

       13.      Because Plaintiff and Defendant are citizens of different states and Plaintiff’s

alleged damages exceed the amount in controversy requirement necessary for diversity

jurisdiction, removal of this case is appropriate.

                                       VENUE IS PROPER

       14.     The Circuit Court of Raleigh County, West Virginia is located within the United

States Southern District of West Virginia. See 28 U.S.C. § 129(a). Thus, venue is proper in this

Court as it is the district “embracing the place where such action is pending.” 28 U.S.C. § 1441(a).

                                 TIMELINESS OF REMOVAL

       15.      Pursuant to 28 U.S.C. §1446(b)(1), this Notice is timely as it has been filed within

thirty days of service of Plaintiff’s Complaint on Cracker Barrel.




                                                     3
      Case 5:20-cv-00634 Document 1 Filed 09/24/20 Page 4 of 5 PageID #: 4




                                 PLEADING AND PROCESS

       16.     Per 28 U.S.C. § 1446(a), copies of all the process, pleadings and orders served upon

or later received by Cracker Barrel are attached as Exhibit A. A copy of the docket sheet from the

Circuit Court of Raleigh County, as of September 17, 2020, is attached as Exhibit B.

       17.     As required under 28 U.S.C. §1446(d), Cracker Barrel is providing written notice

of this Notice of Removal to Plaintiff, and a copy of this Notice of Removal is being filed with the

Clerk of the Circuit Court of Raleigh County.

       WHEREFORE, notice is given that this action is removed from the Circuit Court of

Raleigh County, West Virginia to the United States District Court for the Southern District of West

Virginia, Beckley Division.



                                                     Cracker Barrel Old Country Store, Inc.

                                                     By counsel,




___________________________________
Michael Bonasso (WVSB #394)
Jason A. Proctor (WVSB #12291)
FLAHERTY SENSABAUGH BONASSO PLLC
200 Capitol Street
P.O. Box 3843
Charleston, WV 25338
(304) 345-0200
(304) 345-0260
mbonasso@flahertylegal.com
jproctor@flahertylegal.com
Counsel for Cracker Barrel Old Country Store, Inc.




                                                 4
      Case 5:20-cv-00634 Document 1 Filed 09/24/20 Page 5 of 5 PageID #: 5




                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                               BECKLEY DIVISION

SELMA LONG,
    Plaintiff,

                                                                            5:20-cv-00634
v.                                                               ------------------------------------
                                                                  Civ. Action No. 20-C-238B

CRACKER BARREL OLD COUNTRY STORE, INC.
    Defendant.



                               CERTIFICATE OF SERVICE

       I, Jason A. Proctor, counsel for Cracker Barrel Old Country Store, Inc., do hereby certify

that on September 24, 2020, a true and exact copy of Defendant’s Notice of Removal has been

electronically filed with the CM/ECF system and has been served via U.S. mail, postage prepaid,

on the following counsel of record:

                                       Stephen P. New
                                      Amanda J. Taylor
                                  New, Taylor & Associates
                                       114 Main Street
                                 Beckley, West Virginia 25801




___________________________________
Michael Bonasso (WVSB #394)
Jason A. Proctor (WVSB #12291)
FLAHERTY SENSABAUGH BONASSO PLLC
200 Capitol Street
P.O. Box 3843
Charleston, WV 25339-3843
Counsel for Cracker Barrel Old Country Store, Inc.




                                               5
